Citation Nr: 1241979	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-39 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for claimed residuals of dental trauma for teeth numbers 1-16 and 30-32 for VA compensation purposes.

2.  Entitlement to service connection for claimed residuals of dental trauma for teeth numbers 1-16 and 30-32 for VA treatment purposes.

3.  Entitlement to service connection for a heart disease, to include as secondary to service-connected pulmonary disability.

4.  Entitlement to total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a June 2011 decision, the Board granted service connection for a pulmonary disability and the RO assigned a 100 percent rating, effective April 2008.  The Board remanded the remaining claims for further development and consideration. 

The issues of service connection for heart disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC. 


FINDINGS OF FACT

1.  Under the laws administered by VA, replaceable missing teeth are not a disability for which VA disability compensation is payable. 

2.  The evidence establishes that the Veteran's sustained dental trauma resulting in the loss of teeth numbers 1-16 and 30-32 during service and that the Veteran meets the requirements for service connection for the limited purpose of receiving Class II VA outpatient dental treatment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of dental trauma for teeth numbers 1-16 and 30-32 for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.150, 17.161(2012). 

2.  The criteria for service connection for residuals of dental trauma for teeth numbers 1-16 and 30-32 for VA treatment purposes only, are met.  38 U.S.C.A. §§ 1110, 1721 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There is no debate as to the relevant facts underlying this issue.  The compensation claim turns on a simple application of the law to these facts (i.e. whether the Veteran meets the criteria for compensation under 38 C.F.R. §§ 4.150, 17.161(a)).  Whether the Veteran is entitled to such compensation is wholly a matter of interpretation of the pertinent statute and regulations.  Therefore, VA's duties under the VCAA do not apply to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (the VCAA is inapplicable to matters of pure statutory interpretation).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In addition, the Board is granting service connection for residuals of dental trauma for teeth numbers 1-16 and 30-32 for VA treatment purposes only, and this is the greatest benefit he can receive under the circumstances.  Any failure to notify or assist him is inconsequential and thus at most no more than harmless error.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these claims.

II.  Analysis

In this case, the Veteran reports that he was hit in the mouth during service, as he was entering the barracks.  He explained that when a fellow service member was coming out of a metal door, he was coming in, and the door hit him in the mouth.  He stated that he was sent to the sick bay where they extracted all of his upper teeth and replaced them with dentures and an upper plate. 

There is evidence of dental treatment during service.  According to a pre-induction examination report dated in January 1967, the Veteran's dental examination showed no abnormalities.  He underwent an initial dental examination in the following month.  His dental classification was 3 and his oral hygiene was noted as average.  Dental notes dated in November 1967 reflect that the Veteran's teeth numbers 1-16 and 30-32 were extracted and replaced with dentures.  On separation examination report dated in December 1970, it was noted that the Veteran's upper teeth were missing, as well as five teeth in his lower mouth.  Remarks and additional dental defects and diseases were noted as:  "T/3 Exam Class 2 Periodontitis Qualified." 

A VA dental examination was conducted in January 2012.  The examiner noted that teeth numbers 1-16 and 30-32 were extracted and replaced with dentures in service.  The Veteran stated that remaining teeth were fine after the in-service extractions.  After examination and a review of the Veteran's claims file, the examiner stated that the clinical and radiographic was insufficient to support or refute the causes of the multiple teeth extractions in service.  

Disability compensation may be provided for certain specified types of service-connected dental disorders (Class I).  See 38 C.F.R. § 17.161(a).  The dental disabilities which may be awarded VA compensation for disabilities set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

There is no competent evidence that the Veteran has irreplaceable missing teeth or that his loss of teeth is the result of loss of substance of body of maxilla or mandible.  In fact, the in-service evidence shows that these extracted teeth were replaced by dentures, and the Veteran is currently requesting another partial denture.  There is no competent evidence that he suffered inservice injury or disease of the jaw, or any of the other conditions listed as compensable dental and oral conditions under the rating schedule.  See 38 C.F.R. § 4.150.  Therefore, he is not eligible for compensation or Class I treatment for any dental disorder. 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 17.161.

Therefore, in the Veteran's case, replaceable missing teeth which can be replaced by a suitable prosthesis, i.e., a partial denture or bridge is not a disability for which compensation may be paid so the compensation claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Veteran is essentially seeking VA outpatient dental treatment, i.e., a bridge, for teeth numbers 1-16 and 30-32.  

To establish entitlement to service connection for VA outpatient dental treatment purposes for a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  

The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for Class II VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  

While a lay person is not competent to provide a diagnosis or medical opinion as to etiology of symptomatology, a lay person is competent to report as to events he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has consistently reported the same history of dental trauma in service throughout his appeal.  The Veteran's contention that he lost multiple teeth due to an accident while in service is found to be credible.  As such the lay statements have probative value in demonstrating the Veteran's in-service dental trauma.  While there is no incident report, dental treatment records show that teeth numbers 1-16 and 30-32 were normal upon entrance into service, were noted to have been extracted about 10 months later, and he received dentures later in service to replace these teeth.  The VA dental examiner could not support or refute the Veteran's lay statements regarding the cause of the in-service extractions.  

In sum, the Veterans are competent to report that his teeth were damaged due to in-service trauma and there is no contrary evidence of record.  Therefore, service connection for residuals of dental trauma for teeth # 1-16 and 30-32 for VA treatment purposes only, is warranted. 


ORDER

Service connection for residuals of dental trauma for teeth numbers 1-16 and 30-32 for VA compensation purposes is denied. 

Service connection for residuals of dental trauma for teeth numbers 1-16 and 30-32 for VA treatment purposes only is granted. 





REMAND

A VA compensation examination was conducted in August 2011.  The examiner noted that the Veteran's heart disease was not caused by service, a result of service, or the result of his respiratory disability.  However, an opinion that something "is not the result of" does not answer the question of aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  Thus, on remand another medical opinion should be obtained as to whether the Veteran's heart disease was aggravated by his service-connected pulmonary disability.

In this case, review of the October 2012 Supplemental Statement of the Case ("SSOC") demonstrates that, contrary to the Court's holding in Bradley, the RO denied the Veteran's TDIU claim on the basis that, because he is receiving a 100 percent schedular rating for a pulmonary disability, the issue of entitlement to TDIU is moot.  However, the Court has recently held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

Here, service connection is currently in effect for a pulmonary disability rated at 100 percent.  Service connection is also in effect for tinnitus, rated 10 percent disabling, and cyst of the left ring finger, hemorrhoids, and bilateral hearing loss, all rated 0 percent disabling.  The combined rating for all of his service-connected disabilities other than his pulmonary disability is 10 percent.  Accordingly, on remand, the RO must readjudicate the issue of entitlement to TDIU based on the other disabilities. 

Lastly, the Board finds that adjudication of the Veteran's heart claim could have an impact on his TDIU claim.  Thus, adjudication of the TDIU claim is premature at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his heart disease was aggravated by his pulmonary disability; and of the impact of his tinnitus, cyst of the left ring finger, hemorrhoids, bilateral hearing loss, and heart disease on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Thereafter, return the claims file to the August 2011 VA compensation examiner.  If this examiner is no longer available, then obtain an opinion from another examiner.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical opinion can be provided just with review of the c-file.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The examiner also should provide an opinion as to whether it is at least as likely as not that the Veteran's heart disease was aggravated by his pulmonary disability. 

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of his pulmonary disability or any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


